DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on  09/10/2020. Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 , 6, 9-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et. al., US Patent 10,120,864 in view of Subramaniam et al. "Cobots-a cognitive multi-bot conversational framework for technical support." Proceedings of the 17th International Conference on Autonomous Agents and MultiAgent Systems. 2018 ( cited in IDS).
Regarding claim 1, Sandor teaches obtaining, from a multi-user platform, conversations related to at least one technical issue (Sandor, Col 4, lines 33-39 The system has access to a collection 28 of threads obtained from web posts, which may be stored in memory 12 during processing. Each thread 30 in the collection generally includes an issue 32, includes one or more text sequences (e.g., sentences), in a natural language having a grammar, such as English, that was posted by a person seeking an answer ); generating a plurality of triaging trees by analyzing the conversations, wherein each of the triaging trees stores information corresponding to temporal sequences of steps related to diagnosing and resolving said at least one technical issue (see Sandor, col 7 lines 5-15 and Fig. 2 list the steps to identifying, classify the issue and generate the answer for the issue ); wherein the method is carried out by at least one computing device (see Sandor, col. 2 lines 64-65). However, Sandor fails to teach deriving a playbook for resolving said at least one technical issue at least in part by combining two or more of the plurality of triaging trees. 
However, Subramaniam teaches deriving a playbook for resolving said at least one technical issue at least in part by combining two or more of the plurality of triaging trees (see Subramaniam, pg. 601, Fig. 5 and sect. 6.1 discusses creating the Knowledge Graph interpreted as playbook).
Sandor and Subramaniam  are considered to be analogous to the claimed invention because they relate to resolving issues in technical systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sandor on categorizing an issue from Web posts with the cognitive technical support specific bots teachings of Subramaniam to create a scalable and repeatable architecture  ( see Subramaniam, pg. 598, sect. 1).
Regarding claim 2, Sandor in view of Subramaniam teaches the method of claim 1. Sandor further teaches  generating a multi-granular summary for at least one of the triaging trees, wherein the multi-granular summary comprises text summarizing the at least one triaging tree in multiple levels of detail (see Sandor, col 9 line 43 to col 10 line 35 discusses generation discourse patterns interpreted as triaging trees); and outputting the text for at least one of said multiple levels of detail of said multi- granular summary (see Sandor, col 7 lines 34-36, At S120 or S122, information is output, such as an update for the knowledge base/thread 30 or an answer to the new issue).
Regarding claim 4, Sandor in view of Subramaniam teaches the method of claim 1. Sandor further teaches assigning one of a plurality of labels to parts of the given conversation (see Sandor, col 7, lines 13-16 teaches at S112, based on the pattern(s) 72 which are met by the issue 32, the issue is categorized according to a set of predefined categories, each category (label) corresponding to a different type of issue), wherein the plurality of labels comprises labels for at least the following items: the at least one technical issue (see Sandor, col 7 lines 6-7, at S108, for each issue 32 or 80, the sentences of the issue are each parsed, e.g., by the syntactic parser 52);  one or more attempted actions to resolve the at least one technical issue (see Sandor, col. 7 lines 17-20 if at S114, the issue 32 was extracted from a post 30, then the method proceeds to S116, where provision is made for updating a knowledge base or categorizing posts 28 on the web forum. In particular, the post may be used or proposed for use to update a knowledge base 76, 78 that may be selected based on the issue category); identifying one or more entities within each labeled part of the given conversation (see Sandor, col 9 lines 36-38 At S206, the results of S202 and S204 are used to identify a list of words considered as significant domain terms(interpreted as entities) in the corpus). However, Sandor fails to teach one or more symptoms of the least one technical issue; and one or more outcomes of the attempted actions.
However, Subramaniam teaches  one or more symptoms of the least one technical issue (see Subramaniam, pg. 601, Fig. 5 teaches symptom of the issue or entity); and one or more outcomes of the attempted actions(see Subramaniam, pg. 601, Fig. 5 teaches solution of the issue or entity(replace), Subramaniam, pg. 599, sect 3 (4)) ; and identifying one or more entities within each labeled part of the given conversation (see Subramaniam, pg. 598, sect 3 (3) the Orchestrator Bot determines the key entities of the user query).
Regarding claim 6, Sandor in view of Subramaniam teaches the method of claim 4. Subramaniam further teaches determining a dependency among the plurality of labels (see Subramaniam, pg. 600, Figure 3 and Figure 4 depicts the processing of the Orchestrator Bot to generate the entity, symptom and intent labels ).
Regarding claim 9, Sandor in view of Subramaniam teaches the method of claim 1. Sandor further teaches wherein each of the conversations is between two or more users of a multi-user platform (see Sandor, col.4 lines 7-10), and wherein the method comprises: identifying one or more further conversations on said multi-user platform (see Sandor, Fig. 1 & col. 4 lines 33-39 discusses identifying collection of threads of issues from the web); and updating said playbook based at least in part on said further conversations (see Sandor, col. 7 lines 34-36 discusses updating the knowledge base(interpreted as playbook).
Regarding claim 10, Sandor in view of Subramaniam teaches the method of claim 1. Sandor further teaches software is provided as a service in a cloud environment (see Sandor, see Sandor, col. 4, lines 33-59).
Regarding claim 11, is directed to a computer product claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 12, is directed to a computer product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 13, is directed to a computer product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 15, is directed to a computer product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 18, is directed to a computer product claim corresponding to the method claim presented in claim 9 and is rejected under the same grounds stated above regarding claim 9.
Regarding claim 19, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 20, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sandor et. al., US Patent 10,120,864 in view of Subramaniam et al. "Cobots-a cognitive multi-bot conversational framework for technical support." Proceedings of the 17th International Conference on Autonomous Agents and MultiAgent Systems. 2018 ( cited in IDS) further in view of Wang, Qing, et al. "Leveraging ai in service automation modeling: From classical ai through deep learning to combination models." International Conference on Service-Oriented Computing. Springer, Cham, 2019.
Regarding claim 3, Sandor in view of Subramaniam teaches the method of claim 2. Sandor further teaches populating a template using the information stored in the at least one triaging tree (see Sandor, col 18, lines 51-61 discussing category label for the issue extracted. Sandor, col. 19 lines 28-38 discusses a template for trouble shooting ). However, Sandor in view of Subramaniam fail to teach applying a trained neural network that maps the at least one tree to the text.
However, Wang teaches applying a trained neural network that maps the at least one tree to the text ( see Wang, pg. 3, sect. 1 The framework relies on novel domain specific techniques in data mining and machine learning to generate insights from operational context, among them generation of predictive rules, deep neural ranking, hierarchical multi-armed bandit algorithms, and combination models for the automation matching service that is the
focus of this paper ).
Sandor, Subramaniam and Wang are considered to be analogous to the claimed invention because they relate to automating recommendations for queries. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sandor and Subramaniam on categorizing an issue and cognitive technical support specific bots with the training of neural networks teachings of Wang to deliver better business outcomes through a data-driven and knowledge-based approach( see Wang, pg. 3, sect. 1).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et. al., US Patent 10,120,864 in view of Subramaniam et al. "Cobots-a cognitive multi-bot conversational framework for technical support." Proceedings of the 17th International Conference on Autonomous Agents and MultiAgent Systems. 2018 ( cited in IDS) further in view of Kalia et. al. US Patent Application Publication 2021/0012179.
Regarding claim 5, Sandor in view of Subramaniam teaches the method of claim 4. However, Sandor in view of Subramaniam fails to teach using a bi-directional long Short-Term Memory (LSTM) with a Conditional Random Field (CRF) layer to perform said assigning and said identifying.
 	However, Kalia teaches using a bi-directional long Short-Term Memory (LSTM) with a Conditional Random Field (CRF) layer to perform said assigning and said identifying (see Kalia, [0034] teaches entity extraction component 108 can employ a neural network such as, for instance, a bidirectional long short-term memory conditional random fields (BiLSTM-CRF) neural network that has been trained to extract one or more unknown named entities from such document data defined above.).
Sandor, Subramaniam and Kalia are considered to be analogous to the claimed invention because they relate to automating recommendations applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sandor and Subramaniam on categorizing an issue and cognitive technical support specific bots with the extracting named entities from documents teachings of Kalia to generate an IT instance level knowledge graph with entities and their relationship ( see Kalia, [0020]).
Regarding claim 14, is directed to a computer product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et. al., US Patent 10,120,864 in view of Subramaniam et al. "Cobots-a cognitive multi-bot conversational framework for technical support." Proceedings of the 17th International Conference on Autonomous Agents and MultiAgent Systems. 2018 ( cited in IDS) further in view of Karn et. al. US Patent Application Publication 2020/0285663.
Regarding claim 7, Sandor in view of Subramaniam teaches the method of claim 4. However, Sandor in view of Subramaniam fails to teach populating the triaging tree by applying a relationship-attention model based on the assigned labels.
	However, Karn teaches populating the triaging tree by applying a relationship-attention model based on the assigned labels (see Karn, Fig. 5 & [0024] discusses hierarchical attention model to identify important concepts(interpreted as assigned labels) to summarized).
The claim is rejected under 35 USC 103 as being unpatentable over reference Sandor in view of Subramaniam further in view of Karn. Sandor in view of Subramaniam teaches all of the claimed features except for “applying a relationship-attention model based on the assigned labels”. The relationship-attention model is used detect the label values and to populate the decision tree. Karn teaches hierarchical attention models to identify and label important concepts to generate summaries. It would have been obvious to one of ordinary skill in the art to try the hierarchical attention modeling of Karn in the system of Sandor in view of Subramaniam in an attempt to provide a better method to provide a summary for interleaved conversation threads , as a person with ordinary skill has a good reason to pursue the known replacement algorithms within his or her technical grasp. In turn, because the hierarchical attention model when used in the system of Sandor in view of Subramaniam has the predicted properties of the replacement strategy, it would have been obvious (see Karn, [0004]).
Regarding claim 16, is directed to a computer product claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et. al., US Patent 10,120,864 in view of Subramaniam et al. "Cobots-a cognitive multi-bot conversational framework for technical support." Proceedings of the 17th International Conference on Autonomous Agents and MultiAgent Systems. 2018 ( cited in IDS) further in view of Karn et. al. US Patent Application Publication 2020/0285663 further in view of Bergen, US Patent Application Publication 2018/0285775.
Regarding claim 8, Sandor in view of Subramaniam further in view of Kang teaches the method of claim 7. Sandor further teaches generating triaging trees (see Sandor, Fig. 1, 72). Karn further teaches the relationship-attention model (see Karn, Fig. 5 & [0024]). However, Sandor in view of Subramaniam further in view of Kang fails to teach outputting at least a portion of the generated triaging trees for verification by a user; and retraining the relationship-attention model based on feedback received from said user in response to said outputting.
However, Bergen further teaches, outputting at least a portion of the generated triaging trees for verification by a user (see Bergen, [0049-0050] describes user feedback to indicate whether the machine learning classifier has provided the correct category(interpreted as outputting portion of the triaging tree(classifier))); and retraining the relationship-attention model based on feedback received from said user in response to said outputting (see Bergen, [0051] describes the retraining of the classifier model).
Sandor, Subramaniam, Karn and Bergen are considered to be analogous to the claimed invention because they relate to automating support applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sandor, Subramaniam and Karn on categorizing an issue and cognitive technical support specific bots with the user support forum teachings of Bergen to provide results to user’s technical problems ( see Bergen, [0004]).
Regarding claim 17, is directed to a computer product claim corresponding to the method claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta, Abhirut, et al. "Mining procedures from technical support documents." (2018) teaches slot-grammar parsing to generate multiple parse trees and further processing from technical support documents (see Gupta, pg. 5 sect. 3.2).
Weissinger, US Patent Application Publication 2017/0255536 teaches clustering at least a subset of the plurality of electronic posts using the trimmed lexicon to produce statistical topic models (see Weissinger, [0007]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/            Examiner, Art Unit 2656                                                                                                                                                                                            
/BHAVESH M MEHTA/            Supervisory Patent Examiner, Art Unit 2656